     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 1 of 22. PageID #: 723




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


DEREK OWEN BOONE,                            ) Case No. 1:19CV238
                                             )
       Plaintiff,                            )
                                             )
               v.                            ) MAGISTRATE JUDGE DAVID A. RUIZ
                                             )
COMMISSIONER OF SOCIAL                       )
    SECURITY,                                )
                                             )
       Defendant.                            ) MEMORANDUM AND ORDER


       Plaintiff Derek Owen Boone (“Boone” or “claimant”) has challenged the final decision of

Defendant Commissioner of Social Security (“Commissioner”) denying his application for

disability insurance benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C.

§§ 416(i), 423, et seq. (“Act”). This court has jurisdiction pursuant to 42 U.S.C. § 405(g), and

the parties have consented to the jurisdiction of the undersigned. The issue before the court is

whether the Commissioner’s final decision is supported by substantial evidence and, therefore,

conclusive. For the reasons set forth below, the Commissioner’s final decision is affirmed.

                                  I. PROCEDURAL HISTORY

       On March 2, 2016, Mr. Boone filed an application for DIB, alleging disability beginning

December 15, 2015. (R. 10, Transcript (“tr.”), at 15, 134-137, 154-156, 157-164.) His

application was denied initially and upon reconsideration. Id. at 60-70, 71-79, 80-81.

Thereafter, claimant filed a request for a hearing before an administrative law judge (“ALJ”). Id.

at 93-94.
      Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 2 of 22. PageID #: 724



        The ALJ held a hearing on February 7, 2018. (R. 10, tr., at 30-57.) Claimant appeared at

the hearing, was represented by counsel, and testified. Id. at 32, 34-51. A vocational expert

(“VE”) attended the hearing and testified. Id. at 33-49-56. On June 11, 2018, the ALJ issued her

decision and concluded claimant was not disabled. Id. at 15-25. On December 17, 2018, the

Appeals Council denied Mr. Boone’s request for review, thus rendering the ALJ’s decision the

final decision of the Commissioner. Id. at 1-3. On January 31, 2019, Mr. Boone filed a

complaint challenging the Commissioner’s final decision, pursuant to 42 U.S.C. § 405(g). The

parties have completed briefing in this case, and Mr. Boone presents one fundamental issue for

the court’s review—asserting the ALJ erred when considering his treating providers’ opinions.

                       II. PERSONAL BACKGROUND INFORMATION

        Mr. Boone was born in 1971 and was 44 years old on the alleged disability onset date.

(R. 10, tr., at 23, 154.) He has a high school education, is able to communicate in English, and

has past work as an electronic equipment repairer. (R. 10, tr., at 23, 34, 51, 157, 159.)

                             III. MEDICAL EVIDENCE SUMMARY1

        As noted earlier, Mr. Boone applied for DIB benefits on March 2, 2016, alleging

disability beginning December 15, 2015. (R. 10, tr., at 15, 134-137.) He stated that his physical

or mental conditions that limited his ability to work were “RSDCRPS2 lower extremities; right

arm and neck.” Id. at 158.


1
  In this section, the court includes only a brief summary of medical evidence, which is not
intended to be exhaustive of the administrative record and will be supplemented by additional
medical records referenced infra. The court does not detail the hearing testimony, as Mr. Boone
has not challenged the ALJ’s credibility determinations.
2
    RSD refers to reflex sympathetic dystrophy; CRPS refers to complex regional pain syndrome.

                                                 2
     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 3 of 22. PageID #: 725



       On September 11, 2014, Rachel Orasko, P.T., completed a form entitled

“Seating/wheeled mobility letter of medical necessity”. (R. 10, tr., at 597-601.) PT Orasko

indicated that Mr. Boone presented with a decreased ability to ambulate due to significant right

leg pain. Id. at 597. PT Orasko stated that Mr. Boone had significant pain in his right leg due to

RSD; that he was limited in his mobility and ability to ambulate due to the pain when any weight

was placed on that leg, and that he had had scooters in the past and flipped them several times.

Id. The physical therapist assessed Mr. Boone’s prognosis as “fair to good.” Id. PT Orasko

indicated that a power wheelchair would increase Mr. Boone’s mobility around the home,

allowing him to get to the bathroom in a timely manner and to complete household chores such

as cooking, cleaning, and to provide childcare. (R. 10, tr., at 598, 600.) Sandeep Patel, M.D.,

signed the form and prescribed a motorized wheelchair on September 24, 2014. Id. at 601.

       In April 2016, Mr. Boone presented to David Marsh, M.D., an orthopedist, complaining

of moderate aching discomfort in his right shoulder and neck with some radiating symptoms. (R.

10, tr., at 20, citing tr., at 406.) The doctor indicated Mr. Boone’s active problems were arm

pain, foot injury, low back pain, and neck pain. Id. Dr. Marsh observed a normal gait at that

time, with no acute distress. Id. at 409. The claimant had full strength in both arms and his

rotator cuff, although there was minor pain with impingement in the rotator cuff and neck. Id.

Dr. Marsh assessed neck pain, low back pain, right shoulder pain, and cervical radiculopathy,

specifically cervical degenerative disc disease with right-sided radiculopathy, and right shoulder

impingement. Id. The doctor referred Mr. Boone for physical therapy for the cervical

radiculopathy, with injections and a prescription for the neck and shoulder pain. Id. at 409-410.




                                                3
     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 4 of 22. PageID #: 726



         On May 9, 2016, state agency physician Diane Manos, M.D., completed on initial review

a physical residual functional capacity assessment (“RFC”). (R. 10, tr., at 75-77.) Dr. Manos

opined that Mr. Boone was limited to lifting and carrying twenty pounds occasionally, and ten

pounds frequently. Id. at 75. Mr. Boone was capable of standing, walking, or sitting for about

six hours of an eight-hour workday. Id. The doctor opined that the claimant had unlimited

ability to push or pull, other than stated for lift and carry. Id. at 76. The claimant could

occasionally climb ramps or stairs, but never climb ladders, ropes or scaffolds. Id. He could

occasionally stoop or crawl, and frequently kneel or crouch. Id. Mr. Boone was limited in his

ability to reach overhead with either arm. Id. Dr. Manos found no need for visual,

communicative or environmental restrictions. Id. at 77.

         On June 27, 2016, Dr. Patel wrote a “To Whom It May Concern” letter about Mr.

Boone’s medical conditions. (R. 10, tr., at 182.) The letter states:

         Mr. Boone suffers from chronic pain syndrome from multiple factors including
         reflux [sic] sympathetic dystrophy of his right [leg], chronic right shoulder pain,
         cervical radiculopathy due to degenerative disk disease, and right shoulder
         impingement syndrome. This inhibits his ability to gain meaningful employment.
         This is a chronic condition and I doubt that we will get much improvement out of
         his functional status at baseline.

Id. On June 20, 2017, Timothy Plank, D.O., wrote a virtually identical letter on claimant’s

behalf. Id. at 556.

         On reconsideration dated October 4, 2016, state agency physician Maureen Gallagher,

D.O., M.P.H., completed a physical RFC assessment. (R. 10, tr., at 66-68.) Dr. Sutherland

adopted the same exertional and postural limitations that Dr. Manos had assessed. Id. at 67-68.

Dr. Sutherland also found no need for visual, communicative, or environmental restrictions. Id.

at 68.

                                                  4
     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 5 of 22. PageID #: 727



       On October 13, 2016, Mr. Boone presented for a psychological evaluation by state

agency consultant, Thomas M. Evans, Ph.D. (R. 10, tr., at 550-553.) The psychologist found

that he had no psychological conditions or psychiatric disorders that would impair his ability to

work. Id. at 553.

       On October 4, 2017, Dr. Plank completed a Physical Medical Source Statement. (R. 10,

tr., at 580-583.) The doctor diagnosed Mr. Boone with complex regional pain syndrome. Id. at

580. Mr. Boone’s symptoms were intractable pain of the right leg, which was characterized as a

chronic burning pain. Id. Dr. Plank indicated “none” for supporting objective findings. Id. The

doctor indicated that emotional factors (depression) contributed to the severity of claimant’s

symptoms and functional limitations. Id. at 580, 582. Dr. Plank did not identify a need for the

claimant’s legs to be elevated during prolonged sitting, and indicated that claimant would not

need a cane or other hand-held assistive device in standing or walking. Id. at 581.

       Dr. Plank indicated that Mr. Boone could never lift or carry any amount of weight in a

work situation, and he could never twist, stoop, crouch, or climb stairs or ladders. (R. 10, tr., at

581.) Although Dr. Plank marked that claimant had significant limitations with reaching,

handling, or fingering, he did not include any specific limitations. Id. Dr. Plank stated that Mr.

Boone “needs to sit or lay full time,” and could stand 0 minutes before needing to sit down. He

indicated that claimant could stand or walk less than two hours of an 8-hour workday, but that he

could sit at least six hours of a workday. Id. at 582. The doctor stated that claimant did not need

a job that permitted shifting positions, nor did he need periods of walking around during the

workday. Id. In addition, Dr. Plank did not indicate that claimant would need to take

unscheduled breaks during the day. Id. The doctor opined that Mr. Boone would be off task


                                                  5
     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 6 of 22. PageID #: 728



25% or more of a typical workday, and he was incapable of even “low stress” work, without

explaining the reasons for that conclusion. Id. at 583. Further, the doctor indicated Mr. Boone’s

impairments would likely produce good days and bad days, and he would be absent from work

more than twenty-eight days per month. Id.

                                     IV. ALJ’s DECISION

       The ALJ’s June 11, 2018, decision includes the following findings of fact and

conclusions of law:

       1. The claimant meets the insured status requirements of the Social Security Act
       through December 31, 2020.

       2. The claimant has not engaged in substantial gainful activity since December
       15, 2015, the alleged onset date (20 C.F.R. 404.1571 et seq.).

       3. The claimant has the following severe impairments: degenerative disc disease,
       reflex sympathetic dystrophy of right [leg], chronic pain syndrome, and complex
       regional pain syndrome of the right [leg] (20 C.F.R. 404.1520(c)).

       4. The claimant does not have an impairment or combination of impairments that
       meets or medically equals the severity of one of the listed impairments in 20
       C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 404.1520(d), 404.1525, and
       404.1526).

       5. After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in
       20 CFR 404.1567(b), except climbing ramps and stairs, occasionally; climbing
       ladders, ropes, and scaffolds, never; kneel and crouch, frequently; crawl,
       occasionally; and who has the ability to reach overhead, occasionally with [both
       arms]; and has the requirement of an aid for standing and walking.

       6. The claimant is unable to perform any past relevant work (20 C.F.R.
       404.1565).

       7. The claimant was born on *** 1971, which is defined as a younger individual
       age 18-49, on the alleged disability onset date (20 C.F.R. 404.1563).

       8. The claimant has at least a high school education and is able to communicate in
       English (20 C.F.R. 404.1564).

                                                6
     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 7 of 22. PageID #: 729




        9. Transferability of job skills is not material to the determination of disability
        because using the Medical-Vocational Rules as a framework supports a finding
        that the claimant is “not disabled,” whether or not the claimant has transferable
        job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

        10. Considering the claimant’s age, education, work experience, and residual
        functional capacity, there are jobs that exist in significant numbers in the national
        economy that the claimant can perform (20 CFR 404.1569 and 404.1569(a)).

        11. The claimant has not been under a disability, as defined in the Social Security
        Act, from December 15, 2015, through the date of this decision (20 C.F.R.
        404.1520(g)).

(R. 10, tr., at 17, 18, 19, 23-24.)

                                      V. DISABILITY STANDARD

        A claimant is entitled to receive DIB benefits only when he establishes disability within

the meaning of the Social Security Act. See 42 U.S.C. §§ 423, 1381. A claimant is considered

disabled when he cannot perform “substantial gainful employment by reason of any medically

determinable physical or mental impairment that can be expected to result in death or that has

lasted or can be expected to last for a continuous period of not less than twelve (12) months.” 20

C.F.R. § 404.1505(a).

        Social Security Administration regulations require an ALJ to follow a five-step sequential

analysis in making a disability determination. See 20 C.F.R. § 404.1520(a); Heston v.

Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001). The Sixth Circuit has

outlined the five steps as follows:

        First, the claimant must demonstrate that he has not engaged in substantial gainful
        activity during the period of disability. 20 C.F.R. § 404.1520(a)(4)(i). Second, the
        claimant must show that he suffers from a severe medically determinable physical
        or mental impairment. Id. § 404.1520(a)(4)(ii). Third, if the claimant shows that
        his impairment meets or medically equals one of the impairments listed in 20
        C.F.R. Pt. 404, Subpt. P, App. 1, he is deemed disabled. Id. § 404.1520(a)(4)(iii).

                                                  7
     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 8 of 22. PageID #: 730



       Fourth, the ALJ determines whether, based on the claimant's residual functional
       capacity, the claimant can perform his past relevant work, in which case the
       claimant is not disabled. Id. § 404.1520(a)(4)(iv). Fifth, the ALJ determines
       whether, based on the claimant's residual functional capacity, as well as his age,
       education, and work experience, the claimant can make an adjustment to other
       work, in which case the claimant is not disabled. Id. § 404.1520(a)(4)(v).

       The claimant bears the burden of proof during the first four steps, but the burden
       shifts to the Commissioner at step five. Walters v. Comm'r of Soc. Sec., 127 F.3d
       525, 529 (6th Cir. 1997).

Wilson v. Commissioner of Social Security, 378 F.3d 541, 548 (6th Cir. 2004).

                                 VI. STANDARD OF REVIEW

       Judicial review of the Commissioner’s benefits decision is limited to a determination of

whether the ALJ applied the correct legal standards, and whether the findings of the ALJ are

supported by substantial evidence. Blakley v. Commissioner of Social Security, 581 F.3d 399,

405 (6th Cir. 2009); Richardson v. Perales, 402 U.S. 389, 401 (1971). “Substantial evidence”

has been defined as more than a scintilla of evidence, but less than a preponderance of the

evidence. Wright v. Massanari, 321 F.3d 611, 614 (6th Cir. 2003); Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981). Thus, if the record evidence is of such a

nature that a reasonable mind might accept it as adequate support for the Commissioner’s final

benefits determination, then that determination must be affirmed. Wright, 321 F.3d at 614; Kirk,

667 F.2d at 535.

       The Commissioner’s determination must stand if supported by substantial evidence,

regardless of whether this court would resolve the issues of fact in dispute differently, or

substantial evidence also supports the opposite conclusion. Bass v. McMahon, 499 F.3d 506,

509 (6th Cir. 2007); Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986). This court may not try

the case de novo, resolve conflicts in the evidence, or decide questions of credibility. DeLong v.

                                                  8
     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 9 of 22. PageID #: 731



Commissioner, 748 F.3d 723, 726 (6th Cir. 2014); Wright, 321 F.3d at 614; Garner v. Heckler,

745 F.2d 383, 387 (6th Cir. 1984). The court, however, may examine all the evidence in the

record, regardless of whether such evidence was cited in the Commissioner’s final decision. See

Walker v. Sec’y of Health & Human Servs., 884 F.2d 241, 245 (6th Cir. 1989); Hubbard v.

Commissioner, No. 11-11140, 2012 WL 883612, at *5 (E.D. Mich Feb. 27, 2012) (quoting

Heston, 245 F.3d at 535).

                                          VII. ANALYSIS

       Mr. Boone presents the following legal issue for the court’s review:

       The ALJ found that Plaintiff had the residual functional capacity to perform a
       range of light exertion work. This finding is contrary to law because the ALJ
       failed to evaluate the treating source opinions in accordance with the regulations,
       Agency authority and Sixth Circuit precedent.

(R. 13, PageID #: 663.) Therefore, the fundamental issue in this case is the ALJ’s consideration

and assessment of the medical opinions provided by Mr. Boone’s treating providers.

       It is well-recognized that an ALJ must generally give greater deference to the opinions of

a claimant’s treating physicians than to non-treating physicians.3 Gayheart v. Commissioner,

710 F.3d 365, 375 (6th Cir. 2013); Blakley, 581 F.3d at 406; Wilson, 378 F.3d at 544. This

doctrine, often referred to as the “treating physician rule,” is a reflection of the Social Security

Administration’s awareness that physicians who have a long-standing treatment relationship with

an individual are often best equipped to provide a complete picture of the individual’s health and


3
   Revisions to regulations regarding the evaluation of medical evidence went into effect on
March 27, 2017, and apply to the evaluation of opinion evidence for claims filed before March
27, 2017. 82 Fed. Reg. 5844-5884 (Jan. 18, 2017); see, e.g., 20 C.F.R. § 404.1527 (2017) (“For
claims filed ... before March 27, 2017, the rules in this section apply.”) Plaintiff’s claim was
filed before March 27, 2017.

                                                   9
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 10 of 22. PageID #: 732



treatment history. Id.; 20 C.F.R. § 404.1527(c)(2). The treating physician doctrine requires

opinions from treating physicians to be given controlling weight when the opinion is (1) “well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and (2) “not

inconsistent with the other substantial evidence in the case record.” Gayheart, 710 F.3d at 376

(citing 20 C.F.R. § 404.1527(c)(2)); Blakley, 581 F.3d at 406; Wilson, 378 F.3d at 544. In other

words, treating physicians’ opinions are only given deference when supported by objective

medical evidence. Vance v. Commissioner, No. 07-5793, 2008 WL 162942, at *3 (6th Cir. Jan.

15, 2008) (citing Jones v. Commissioner, 336 F.3d 469, 477 (6th Cir. 2003)).

       Social Security regulations require the ALJ to give good reasons for discounting evidence

of disability submitted by the treating physician(s). Blakley, 581 F.3d at 406; Vance, 2008 WL

162942, at *3. Those good reasons must be supported by evidence in the case record, and must

be sufficiently specific to make clear to subsequent reviewers the weight assigned to the treating

physician's opinion, and the reasons for that weight. Gayheart, 710 F.3d at 376; Blakley, 581

F.3d at 406-407; Winning v. Commissioner, 661 F.Supp.2d 807, 818-819 (N.D. Ohio 2009)

(quoting SSR 96-2p).

       Moreover, the ALJ has the responsibility for reviewing all the evidence in making her

determinations. 20 C.F.R. § 404.1527(e)(2). An ALJ is required to evaluate all medical

opinions, regardless of source, unless an opinion is a treating source’s opinion entitled to

controlling weight. Smith, 482 F.3d at 875 (ALJ must evaluate each medical opinion in the

record); Walton v. Commissioner, 187 F.3d 639, 1999 WL 506979, at *2 (6th Cir. 1999)

(TABLE, text in WESTLAW) (per curiam); 20 C.F.R. § 404.1527(c). The ALJ must then

determine how much weight to give to each opinion. Id. State agency doctors are considered


                                                 10
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 11 of 22. PageID #: 733



highly-qualified experts in disability evaluation, and the ALJ must consider their evidence. 20

C.F.R. §§ 404.1513a(b)(1); 404.1527(e). “An administrative law judge may give more weight to

the opinions of examining or consultative sources where the treating physician’s opinion is not

well-supported by the objective medical records.” Dyer v. Social Sec. Admin., No. 13-6024,

2014 WL 2609548, at *5 (6th Cir. June 11, 2014) (citing Gayheart, 710 F.3d at 376, 379-380).

The ALJ will also consider any statements that have been provided by medical sources, whether

or not based on formal medical examinations. 20 C.F.R. § 404.1545(a)(3).

                                   A. Wheelchair Evaluation

       Mr. Boone asserts that the ALJ “failed altogether to specify the weight given to the

opinion of Dr. Patel and PT Orasko that a power wheelchair is medically necessary.” (R. 13,

PageID # 673.) Simply put, he argues that the ALJ erred by not recognizing the statement as an

opinion and referring to it simply as an “evaluation.” Id. at 673-674. Mr. Boone’s argument is

not persuasive.

       Under the pertinent federal regulations, the wheelchair evaluation form does not

constitute a medical opinion. The relevant regulation provides:

       Medical opinions are statements from acceptable medical sources that reflect
       judgments about the nature and severity of your impairment(s), including your
       symptoms, diagnosis and prognosis, what you can still do despite impairment(s),
       and your physical or mental restrictions.

20 C.F.R. § 404.1527(a)(1). A physical therapist is not an “acceptable medical source” within

the meaning of the regulations and cannot render a “medical opinion.” Kilburn v. Commissioner,

No. 1:17CV603, 2018 WL 4693951, at *11 (S.D. Ohio Sept. 29, 2018); Sisky v. Colvin, No.

5:15CV1208, 2016 WL 4418104, at *8 (N.D. Ohio Aug. 19, 2016); Black v. Commissioner, No.

5:11CV2770, 2012 WL 4506018, at *7 (N.D. Ohio Sept. 28, 2012); see also 20 C.F.R.

                                               11
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 12 of 22. PageID #: 734



§§ 404.1527(a). Although the form itself is entitled a “Letter of Medical Necessity” (R. 10, tr.,

at 597), the signature block indicates that the clinical assessment is a “Therapist Evaluation,”

with the physician’s signature merely asserting that the doctor has reviewed the form and the

therapist has accurately assessed the client’s needs. (R. 10, tr., at 601.) The form itself makes it

clear that the PT completed the evaluation, even though Dr. Patel signed off on the PT’s

recommendation. In addition, the wheelchair evaluation lacks the hallmarks of a medical

opinion, because the provider did not include, for example, information indicating what the

claimant can still do despite his impairments. 20 C.F.R. § 404.1527(a)(1); see, e.g., Hanning v.

Commissioner, No. 5:18CV1264, 2019 WL 1980449, at *8 (N.D. Ohio May 3, 2019).

       Because a physical therapist is not considered an “acceptable medical source” under the

regulations, the ALJ was not required to give any special deference to the physical therapist’s

evaluation. Kilburn, 2018 WL 4693951, at *11 (citing Nierzwick v. Commissioner, 7 Fed. Appx.

358, 363 (6th Cir. 2001)); Turner v. Colvin, 2015 WL 5474081, at *5 (E.D. Ky. Sept. 16, 2015).

Although the ALJ expressed doubt concerning whether a wheelchair was medically necessary,

the ALJ nevertheless found that the evidence supported a limitation requiring an ambulatory aid.

(R. 10, tr., at 20; see also tr., at 19 (RFC).) Contrary to Mr. Boone’s argument, the court finds

that the ALJ did meaningfully assess the evaluation form and sufficiently articulate the reasons,

as explained herein, for assessing the PT’s evaluation. See, e.g., Hanning, 2019 WL 1980449, at

*8 (ALJ not required to give “good reasons” when assessing physical therapist’s evaluation).

       The ALJ’s decision considered the issue of a wheelchair, as well as claimant’s testimony

that he spends most of his time in bed, that he uses a wheelchair, and rarely uses crutches to

walk. (R. 10, tr., at 19.) He testified he has trouble sleeping, and any touch around his sensitive


                                                 12
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 13 of 22. PageID #: 735



areas causes him excruciating pain, even when someone merely bumps into his bed. Id. He said

he started using a cane in 2013 or 2014, because he was falling often, and a doctor recommended

that he get something to assist him. Id. He progressed from a cane to crutches, and then to a

wheelchair. Id. He does not have a ramp at home, so he has to use the power chair, then uses

crutches while someone assists him transition. Id.

       The ALJ found that while Mr. Boone’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms, his statements concerning the intensity,

persistence, and limiting effects of these symptoms were not entirely consistent with the medical

evidence and other evidence in the record. (R. 10, tr., at 20.) The ALJ noted that Mr. Boone was

diagnosed with complex regional pain syndrome and reflex sympathetic dystrophy of the leg,

and he testified that he was advised to use an ambulatory aid by his doctor, initially due to a

series of falls. Id. However, the ALJ’s decision discounted such testimony after reviewing the

medical record and determining that the record documented only three falls; and further, the

record regularly noted no recent falls. Id. (citing 9F8; 4F90; 4F74; 3F6; 3F22; 1F 133.) The

ALJ noted that Mr. Boone had a wheelchair evaluation in 2014 that indicated he was able to

ambulate slowly with crutches, but his reduced shoulder range-of-motion and strength limited his

ability to use a manual wheelchair. (R. 10, tr., at 20.) The ALJ acknowledged that a prescription

for a wheelchair was given in September 2014, and noted that a physical therapist completed the

evaluation form, which was later signed by his physician Dr. Patel. Id. The ALJ continued:

       However, it is unclear how long his physical therapist had been treating the
       claimant, and those therapy records are not included (9F9). Prior records from
       February 2014 indicated he was bedbound and used a cane, although his records
       note he was injured dropping a tire on his foot while unloading a truck tire in May
       2014, was injured doing some welding in September 2014, and went scuba diving
       in October 2014 (3F6; 3F19; 3F29; 3F32; 4F64). Therefore, it is unclear the level

                                                 13
     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 14 of 22. PageID #: 736



        to which claimant’s wheelchair is medically necessary, even though it is
        prescribed; however claimant’s ongoing pain in his [leg] support[s] a limitation to
        requiring an ambulatory aid.

(R. 10, tr., at 20.)

        While Mr. Boone argues that these events documented in the medical record—claimant

unloading a truck tire in May 2014, welding in September 2014, and scuba diving in October

2014—all occurred in 2014 and pre-date the alleged onset date (R. 13, PageID #: 674), the ALJ

found them relevant and inconsistent with other records such the wheelchair evaluation in

September 2014, and the allegation that claimant was bedbound in February 2014. (R. 10, tr., at

601.) Given the timeline of events, the fact that the the PT did not provide treatment records,

and Mr. Boone’s reliance on the PT’s wheelchair evaluation in September 2014, the court cannot

find that the ALJ erred by considering Mr. Boone’s documented physical activities before and

after the evaluation and finding they are inconsistent with claimant’s alleged physical limitations.

        The ALJ also noted that, in April 2016, Mr. Boone presented to David Marsh, M.D., an

orthopedist, complaining of moderate aching discomfort in his right shoulder and neck with

some radiating symptoms. (R. 10, tr., at 20, citing tr., at 406.) The doctor indicated Mr. Boone’s

active problems were arm pain, foot injury, low back pain, and neck pain. Id. Dr. Marsh

observed a normal gait at that time, with no acute distress. Id. at 409. The claimant had full

strength in both arms and his rotator cuff, although there was minor pain with impingement in

the rotator cuff and neck. Id.

        Mr. Boone’s brief argues that the ALJ had the duty to fully develop the record regarding

the necessity for a wheelchair. (R. 13, PageID #: 676-677.) However, it is well established in

the Sixth Circuit that the claimant—not the ALJ—has the burden to produce evidence to support


                                                14
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 15 of 22. PageID #: 737



the disability claim.4 Hall v. Sec’y of HHS, 869 F.2d 1490, 1989 WL 16855, at *2 (6th Cir.

1989) (TABLE, text in WESTLAW); Landsaw v. Sec’y of HHS, 803 F.2d 211, 214 (6th Cir.

1986) (citing 20 C.F.R. §§ 416.912, 416.913(d)); Kafantaris v. Berryhill, No. 1:17CV568, 2018

WL 1157762, at *23 (N.D. Ohio Feb. 2, 2018), adopted by, 2018 WL 1122123 (N.D. Ohio Mar.

1, 2018) (citing cases).

       The Commissioner’s determination must stand if supported by substantial evidence.

Bass, 499 F.3d at 509; Mullen, 800 F.2d at 545. The court finds that the ALJ’s consideration of

PT Orasko’s wheelchair evaluation form was supported by substantial evidence, and finds

claimant’s arguments to the contrary to be without merit.

                             B. Opinions of Dr. Patel and Dr. Plank

       Mr. Boone also contends that the ALJ failed to provide good or specific reasons for the

weight provided to the opinions of Dr. Patel and Dr. Plank. (R. 13, PageID #: 677-678.)

       As explained above, the treating physician doctrine requires opinions from treating

physicians to be given controlling weight when the opinion is (1) “well-supported by medically

acceptable clinical and laboratory diagnostic techniques” and (2) “not inconsistent with the other

substantial evidence in the case record.” Gayheart, 710 F.3d at 376 (citing 20 C.F.R.

§ 404.1527(c)(2)). But even when a treating source’s opinion is not entitled to controlling

weight, an ALJ must still determine how much weight to assign to the opinion by applying




4
  Mr. Boone was represented by counsel, thus Lashley v. Sec’y of HHS, cited by claimant, is
inapposite. See R. 13, PageID #: 677, citing Lashley v. Sec’y of HHS, 708 F.2d 1048, 1051 (6th
Cir. 1983) (discussing ALJ’s special duty where claimant appeared without counsel).

                                                15
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 16 of 22. PageID #: 738



specific factors set forth in the governing regulations.5 Id.; 20 C.F.R. § 404.1527(c). Although

the ALJ is directed to consider the factors, the ALJ is not required to provide an “exhaustive

factor-by-factor analysis” in her decision. Francis v. Commissioner, No. 09-6263, 2011 WL

915719, at *3 (6th Cir. March 16, 2011). In some cases, even a “brief” statement identifying the

relevant factors has been found adequate to articulate “good reasons” to discount a treating

physician’s opinion. Allen v. Commissioner, 561 F.3d 646, 651 (6th Cir. 2009).

       The ALJ’s decision addressed the opinions in the providers’ one-paragraph “to whom it

may concern” letters, as follows:

       Sandeep Patel, MD on June 27, 2016 opined that claimant’s impairments inhibits
       [sic] his ability to gain meaningful employment and his conditions are chronic,
       and he doubts that claimant will have much improvement in his functional
       baseline (5E/2). Pursuant to 20 CFR 404.1527 and 20 CFR 416.927, if a treating
       source opinion is well supported by medically acceptable clinical and laboratory
       diagnostic techniques and is not inconsistent with the other substantial evidence in
       the record, we will accord the opinion controlling weight. However, while Dr.
       Patel is a treating physician, the undersigned gives this opinion little weight as it
       opines on a matter reserved for the Commissioner. It also appears Dr. Patel had
       ceased to see claimant at some point, possibly in 2014 or 2015, and so it is unclear
       how familiar Dr. [Patel] was with claimant’s current condition at the time of the
       opinion (4F/46; 6F/14). Additionally, this letter appears to be a form, as the
       language is identical to the letter submitted [by] Dr. Plank, DO (6F/3; 5E/2).
       Finally, the opinion is not well supported by the record, as claimant indicated he
       spends most of his day watching television and taking care of his two-year-old
       son, and wheelchair evaluation indicated that with a power chair he would be able
       to assist with household chores (5F/3).

       Timothy Plank, DO on June 20, 2017 opined that claimant’s impairments inhibits
       [sic] his ability to gain meaningful employment and his conditions are chronic,
       and he doubts that claimant will have much improvement in his functional
       baseline (6F/3). Pursuant to 20 CFR 404.1527 and 20 CFR 416.927, if a treating

5
  The factors are (1) examining relationship; (2) treatment relationship, including the length of
the treatment relationship and the frequency of examination, and the nature and extent of that
relationship; (3) supportability; (4) consistency; (5) specialization; and (6) other relevant factors.
20 C.F.R. § 404.1527(c)(1)-(6).

                                                  16
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 17 of 22. PageID #: 739



       source opinion is well supported by medically acceptable clinical and laboratory
       diagnostic techniques and is not inconsistent with the other substantial evidence in
       the record, we will accord the opinion controlling weight. However, while Dr.
       Plank is a treating physician, the undersigned gives this opinion little weight as it
       opines on a matter reserved for the Commissioner. Dr. Plank in February 2017
       noted that he was not addressing claimant’s chronic pain issues, and appears to
       have first seen [claimant] only in September 2016 (6F/14; 4F/46). Additionally,
       this letter appears to be a form, as the language is identical to the letter submitted
       [by] Dr. Patel (6F/3; 5E/2). Finally, the opinion is not well supported by the
       record, as claimant indicated he spends most of his day watching television and
       taking care of his two-year-old son, and wheelchair evaluation indicated that with
       a power chair he would be able to assist with household chores (5F/3).

(R. 10, tr., at 21-22.). In addition, the ALJ’s decision addressed Dr. Plank’s October

2017 medical source statement, as follows:


       Timothy Plank, DO on October 4, 2017, opined that claimant could never lift or
       carry in a competitive work situation; never twist, stoop, crouch/squat, or climb
       stairs; has significant limitations with reaching, handling, or fingering; cannot
       walk a city block without pain or rest; claimant needs to sit down or lay down full
       time; cannot stand; can stand/walk less than 2 hours a day and can sit at least 6
       hours a day; claimant would be off task 25% or more; and is incapable of even
       low stress work; and would be out more than 28 days a month (8F/4). * * * * *
       However, while Dr. Plank is a treating physician, the undersigned only gives this
       opinion partial weight. Dr. Plank in February 2017 noted that he was not
       addressing claimant’s chronic pain issues, and appears to have first seen
       [claimant] only in September 2016 (6F/14; 4F/46). In the medical source
       statement, Dr. Plank noted that the objective findings on which his opinions were
       based were “none” (8F/1). In addition, they are not supported by the claimant’s
       medical record. There are no mentions in claimant’s record of difficulties in
       handling, fingering or feeling, and though claimant’s shoulder did have some
       limitations in range of motion, but medical imaging showed his degenerative disc
       disease was minimal (2F/5; 1F/7; 1F/135). Claimant indicated he spends most of
       his day watching television and taking care of his two-year-old son, and
       wheelchair evaluation indicated that with a power chair he would be able to assist
       with household chores (5F/3). Dr. Plank’s assertion that claimant would be out
       more than 28 days of the month was not supported by his medical records, and
       that he would be off task 25% of the time was not supported by his consultative
       examination, as he could spell forward and backwards, could recall three out of
       three words after a five minute delay, and could recite six digits forward and five
       backwards (5F/4).


                                                17
     Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 18 of 22. PageID #: 740



(R. 10, tr., at 22-23.)

        The court will first address the doctors’ virtually identical “to whom it may concern”

letters.6 The ALJ assigned little weight to Dr. Patel’s June 2016 letter and Dr. Plank’s June 2017

letter based in part on their statements that Mr. Boone has chronic conditions which inhibit his

ability to gain meaningful employment. (R. 10, tr., at 21-22, citing id. at 182, 556.) The ALJ

correctly pointed out that such an opinion—that claimant cannot perform work in a competitive

environment— is not entitled to any deference, because it addresses a decision reserved to the

Commissioner. 20 C.F.R. § 404.1527(d); Schuler v. Commissioner, No. 03-3734, 2004 WL

2030280, at *4 (6th Cir. Sept. 8, 2004). An opinion that a claimant cannot work is a conclusion

on the ultimate issue of disability. The issue of disability is a legal, not a medical issue, and

therefore is reserved solely to the Commissioner. See 20 C.F.R. § 404.1527(d)(1); Vance, 2008

WL 162942, at *3; Walker v. Secretary, HHS, 980 F.2d 1066, 1070 (6th Cir. 1992).

Accordingly, opinions on the ultimate issue of disability, regardless of their source, are not

entitled to any particular weight or deference. See 20 C.F.R § 404.1527(d)(3).

        Although each doctor’s letter includes only a one paragraph statement, the ALJ

considered them and addressed pertinent regulatory factors in Section 404.1527(c). See

generally Allen, 561 F.3d at 651. As an initial matter, the court notes that both opinions state

that Mr. Boone has chronic conditions that inhibit his ability to work, but each lacks any

indication what he can still do despite his impairments, and neither documents any actual




6
  The claimant argues that these virtually identical letters should weigh in favor of according
them greater weight, on the basis that “consistent assessments of independent examiners” are
relevant evidence. (R. 13, PageID #: 679.)

                                                  18
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 19 of 22. PageID #: 741



physical or mental restrictions. See R. 10, tr., at 182, 556; see generally 20 C.F.R.

§ 404.1527(a)(1); R. 15, PageID #: 707. The ALJ considered Mr. Boone’s treatment relationship

with Dr. Patel and the nature and extent of the treatment relationship—noting that the

relationship had a limited nature, it appeared to end in 2014 or 2015, and was not current with

the June 2016 opinion. (R. 10, tr., at 21-22.) The ALJ also addressed the consistency and

supportability of Dr. Patel’s opinion with the record as a whole. Id. Further, the ALJ considered

Mr. Boone’s treatment relationship with Dr. Plank, and the nature and extent of the treatment

relationship, remarking that claimant had been treating with the doctor for about six months and

it appeared to be of a limited nature. Id. at 22. The ALJ also addressed the consistency and

supportability of Drs. Patel’s and Plank’s opinions with the record as a whole, noting for instance

that each was inconsistent with claimant’s statements that he took care of a two-year old child,

and the wheelchair evaluation that he was capable of completing household activities, such as

cooking, cleaning and laundry. Id.

       The court finds that the ALJ adequately addressed the Section 404.1527(c) factors, and

provided good reasons for the little weight accorded to both these one-paragraph statements.

The claimant’s arguments concerning the doctors’ “to whom it may concern” letters are not

persuasive, and the ALJ’s determinations regarding the weight assigned to them are supported by

substantial evidence.

       The ALJ’s decision also addressed Dr. Plank’s October 2017 medical source statement in

some detail, as quoted above. (R. 10, tr., at 22-23; see generally id. at 580-583.) The claimant

objects that, although Dr. Plank is a treating physician, the ALJ assigned this opinion only partial

weight. (R. 13, PageID #: 681-685; R. 10, tr., at 23.) Although Mr. Boone identifies the


                                                 19
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 20 of 22. PageID #: 742



evidence which he believes compels a different conclusion than that reached by the ALJ (R. 13,

PageID #: 681-685), such evidence does not undermine the ALJ’s assessment of Dr. Plank’s

opinion, which provides good reasons for the weight assigned and addresses several of the

Section 1527 factors. As explained above, the Commissioner’s determination must stand if

supported by substantial evidence, regardless of whether this court would resolve the issues of

fact in dispute differently, or substantial evidence also supports the opposite conclusion. Bass,

499 F.3d at 509; Mullen, 800 F.2d at 545.

       The underlying decision demonstrates that the ALJ considered proper factors in

determining how much weight to give to Dr. Plank’s opinions and ultimately assigning it partial

weight. Francis, 2011 WL 915719, at *3; Gayheart, 710 F.3d at 376; 20 C.F.R. § 404.1527(c).

The ALJ considered the treatment relationship (specifically noting Dr. Plank is a treating

physician, R. 10, tr., at 23), recognized the length and extent of the relationship (noting the

doctor initially saw claimant less than six months earlier, id.), and considered the supportability

of the extreme limitations opined by Dr. Plank—noting the doctor indicated that “the objective

findings on which his opinions were based were ‘none’”—as well as specifically finding that the

limitations opined by the doctor were not supported by the medical record. Id.; see generally 20

C.F.R. § 404.1527(c); see also Mitchell v. Commissioner, 330 Fed. App'x 563, 569 (6th Cir.

2009) (“A doctor’s report that merely repeats the patient’s assertions is not credible, objective

medical evidence”). For example, the ALJ noted that Dr. Plank indicated that Mr. Boone has

significant limitations with reaching, handling, and fingering, without specifying the extent (R.

10, tr., at 23, 581), yet the ALJ found no support in the medical record for such a limitation on

handling and fingering. (R. 10, tr., at 23.) The ALJ also concluded that the opinion was not


                                                 20
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 21 of 22. PageID #: 743



consistent with or supported by other record evidence, such as Mr. Boone’s testimony, the

doctor’s own records regarding Mr. Boone’s ability to “spell forward and backwards...recall

three out of three words after a five minute delay, and…recite six digits forward and five

backwards[,]” and the lack of clinical and diagnostic findings to support that he would be absent

from work twenty-eight days a month or off-task twenty-five percent of the time. Id. The ALJ

identified pertinent regulatory factors and supported the analysis with record citations, including

those from the doctor whose opinions were being considered. Although Mr. Boone points to

contrary evidence, this court may not try the case de novo, resolve conflicts in the evidence, or

decide questions of credibility. DeLong v. Commissioner, 748 F.3d 723, 726 (6th Cir. 2014);

Wright, 321 F.3d at 614; Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).

       Rather, the Commissioner’s determination must stand if supported by substantial

evidence, regardless of whether this court would resolve the issues of fact in dispute differently,

or substantial evidence also supports the opposite conclusion. Bass, 499 F.3d at 509; Mullen,

800 F.2d at 545. After fully considering the arguments of both parties (R. 13, 15, and 16), and

the evidence in the record, the court finds that the ALJ provided good reasons for not providing

controlling weight to the opinion of Dr. Plank. See, e.g., Gayheart, 710 F.3d at 376; Blakley, 581

F.3d at 406-407. The ALJ’s reasons for the weight assigned to Dr. Plank’s opinion are supported

by substantial evidence in the record, and are sufficiently specific to make clear the weight

assigned to the treating physician’s opinion, and the reasons for that weight. See Gayheart, 710

F.3d at 376; Blakley, 581 F.3d at 406-407. Therefore, the court finds Mr. Boone’s argument to

contrary unpersuasive.




                                                21
    Case: 1:19-cv-00238-DAR Doc #: 17 Filed: 04/15/20 22 of 22. PageID #: 744



                                     VIII. CONCLUSION

       Mr. Boone’s fundamental challenge the to the ALJ’s decision asserts that it erred when

assessing the opinions from his treating providers. The court finds that the ALJ’s consideration

of Mr. Boone’s treating provider opinions, and by extension the ALJ’s decision, is supported by

substantial evidence, as explained herein. See Blakley, 581 F.3d at 406; Wright, 321 F.3d at 614.

Consequently, the Commissioner’s final decision is affirmed.



                                                    s/ David A. Ruiz
                                                    David A. Ruiz
                                                    United States Magistrate Judge


Date: April 15, 2020




                                               22
